CRONE, Judge,
concurring.
[32] I agree with my colleague’s resolution of the issues presented in this appeal. I write separately, however, to question the wisdom of allowing attorneys to prospectively insulate themselves from liability for future acts of legal malpractice.
[33] The Code of Professional Responsibility, which governed Indiana’s legal community until 1987, “categorically prohibited all attempts to limit [an] attorney’s liability for malpractice.” Matter of Blackwelder, 615 N.E.2d 106, 108 (Ind.1993) (citing Disciplinary Rule 6-102). At least one attorney was disbarred based partly on such “abhorrent” conduct. Matter of Powell, 526 N.E.2d 971, 974 (Ind.1988) (finding pre-1987 violations of Disciplinary Rule 6-102 and other Code provisions: attorney forged checks, converted clients’ funds, and “exacerbated the misconduct' by attempting to exonerate himself’ with release agreement). A sea change occurred when the Indiana Supreme Court adopted the Rules of Professional Conduct, which are based on the American Bar Association’s Model Rules. Rule 1.8(h)5 currently provides that a lawyer shall not
*450(1) make an agreement prospectively limiting the lawyer’s liability to a client for malpractice unless the client is independently represented in making the agreement; or
(2) settle a claim or potential claim for such liability with an unrepresented client or former client unless that person is advised in writing of the desirability of seeking and is given a reasonable opportunity to seek the advice of independent legal counsel in connection therewith.
As far as I am aware, no explanation was offered for this change in policy.
[34] The Rules’ preamble states that “[a] lawyer, as a member of the legal profession, is a representative of clients, an officer of the legal system and a public citizen having special responsibility for the quality of justice.” It further states that “[i]n all professional functions a lawyer should be competent, prompt and diligent.” Id6 These lofty concepts are rendered meaningless when lawyers are allowed to avoid liability for future incompetence or lack of diligence and thereby degrade the quality of justice. According to the preamble, “[t]he [legal] profession has a responsibility to assure that its regulations are conceived in the public interest and not in furtherance of parochial or self-interested concerns of the bar.” The practice of law is and should be a profession and not merely a simple business transaction. To hold otherwise is to ignore the fundamental fiduciary relationship an attorney owes a client. For this reason (and others), I do not believe that it is wise public policy to allow lawyers to draft their own “get out of jail free” cards.
[35] In this case, the clients that agreed to release counsel from liability for any future malpractice were sophisticated and had sufficient resources to hire a reputable law firm to review the liability release. Many clients are not so fortunate. I also find it troubling that the Rules apparently would not prohibit lawyers from inserting liability releases into initial fee agreements as a matter of course, which would fundamentally change the nature of the attorney-client relationship from one of loyalty and fiduciary duty to one of purely economic self-interest.
[36] I presume that our supreme court took these and similar considerations into account when it adopted Rule 1.8(h). And I understand that B & T is operating within the parameters established by our current Rules of Professional Conduct. Therefore, I am compelled to concur as to this issue. Furthermore, this case has been decided on summary judgment. There has been no determination regarding the quality of legal services provided by B & T, and my objection to the current state of the law should not be interpreted as professing an opinion on such matters.
[37] Legitimate arguments can be made that lawyers should be allowed to limit liability to clients for past acts of malpractice in arm’s-length negotiations involving independent counsel; this is nothing more than the settlement of an existing claim. But, in my view, allowing lawyers to prospectively limit liability to clients for future acts of malpractice subverts the very nature of the attorney-client relationship. Until and unless our supreme court abolishes this practice, Hoosiers seeking competent and diligent legal representation may be left to fend for *451themselves against lawyers who wish to avoid liability for future acts of malpractice.

. Rule 1.8(h) mirrors the corresponding ABA Model Rule.


. See Ind. Professional Conduct Rules 1.1 (“A lawyer shall provide competent representation to a client. Competent representation requires the legal knowledge, skill, thoroughness and preparation reasonably necessary for the representation.”) and 1.3 ("A lawyer shall act with reasonable diligence and promptness in representing a client.”).